[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 June 27, 2007
                                No. 06-15237                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 05-00438-CR-JTC-1-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RAFAEL ALVAREZ-HERNANDEZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (June 27, 2007)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Rafael Alvarez-Hernandez appeals his 329-month sentence, which was

imposed after he pled guilty to conspiracy to possess with intent to distribute 500
grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(viii). On appeal, Alvarez-Hernandez argues that the district court

erred at sentencing by basing its findings on evidence not having sufficient indicia

of reliability.   The government responds that the sentence-appeal waiver in

Alvarez-Hernandez’s written plea agreement precludes consideration of this issue.

Alvarez-Hernandez also argues that the government breached the plea agreement at

sentencing by using against him information provided by Alvarez-Hernandez

himself, pursuant to his cooperation with the government. We dismiss in part and

affirm in part.

      We review a sentence-appeal waiver de novo. United States v. Bushert, 997
F.2d 1343, 1352 (11th Cir. 1993). A sentence-appeal waiver contained in a plea

agreement, made knowingly and voluntarily, is enforceable.        Id. at 1350.   To

enforce the sentence appeal waiver, the government must demonstrate either that

(1) the district court specifically questioned the defendant about the waiver during

the change of plea colloquy, or (2) the record clearly shows that the defendant

otherwise understood the full significance of the waiver. Id. at 1351. “A waiver of

the right to appeal includes a waiver of the right to appeal difficult or debatable

legal issues – indeed, it includes a waiver of the right to appeal blatant error.”

United States v. Howle, 166 F.3d 1166, 1169 (11th Cir. 1999).         Moreover, “a


                                         2
vigorous dispute about an issue during the sentencing proceedings does not

preserve that issue for appeal when the terms of the appeal waiver do not except it

from the waiver.”      United States v. Bascomb, 451 F.3d 1292, 1296 (11th Cir.

2006).

         Alvarez-Hernandez signed a plea agreement which provided the following

concerning his ability to appeal his sentence:

         LIMITED WAIVER OF APPEAL: To the maximum extent permitted
         by federal law, the defendant voluntarily and expressly waives the
         right to appeal his sentence and the right to collaterally attack his
         sentence in any post-conviction proceeding on any ground, expect that
         the defendant may file a direct appeal of an upward departure from the
         otherwise applicable guideline range. The defendant understands that
         this Plea Agreement does not limit the Government’s right to appeal,
         but if the Government appeals the sentence imposed, the defendant
         may also file a direct appeal of his sentence.

As part of the plea colloquy, the district court discussed with Alvarez-Hernandez

his competency and understanding of the plea agreement, including the effect of

the sentence-appeal waiver on his appellate rights. Alvarez-Hernandez indicated

that he understood the waiver, and the district court found him to be competent to

enter the plea and found that he understood the proceedings. On this record, we

are satisfied that Alvarez-Hernandez’s plea agreement, and more specifically, the

sentence-appeal waiver, was knowingly and voluntarily executed.         Accordingly,

we dismiss this appeal as to Alvarez-Hernandez’s arguments concerning the


                                           3
district court’s factual findings at sentencing since those arguments plainly come

within the scope of the appeal waiver.

      As for Alvarez-Hernandez’s claim that the government breached the plea

agreement, we review this issue de novo. See United States v. Mahique, 150 F.3d
1330, 1332 (11th Cir.1998). We determine whether the government violated the

plea agreement according to the defendant’s reasonable understanding at the time

he entered the plea. United States v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992). If

the government disputes the defendant’s understanding, however, this Court

determines the terms of the agreement according to objective standards. Id.

      Here, while the plea agreement provided that the government would not use

Alvarez-Hernandez’s self-incriminating statements, made pursuant to the plea

agreement, for the purpose of determining the sentencing guideline range, a review

of the sentencing proceedings makes clear that neither the government nor the

district court considered, or otherwise used the protected statements, in

determining the offense level or Guidelines range.        Accordingly, we affirm

Alvarez’s conviction and sentence.

      DISMISSED IN PART; AFFIRMED IN PART.




                                         4